         Case 17-15418             Doc 54     Filed 02/05/19 Entered 02/05/19 14:39:13                                   Desc Main
                                               Document     Page 1 of 11
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: MONTALBANO, RENEE                                                          § Case No. 17-15418-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on May 18, 2017. The undersigned trustee was appointed on May 18, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                69,999.55

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            7,793.31
                                    Bank service fees                                                  1,195.19
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                61,011.05
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-15418              Doc 54  Filed 02/05/19 Entered 02/05/19 14:39:13 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 11case was 11/24/2017
                                                                       this
       and the deadline for filing governmental claims was 11/14/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,749.98. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $6,749.98, for a total compensation of $6,749.98. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/01/2019                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-15418                        Doc 54      Filed 02/05/19 Entered 02/05/19 14:39:13                                 Desc Main
                                                                        Document     Page 3 of 11
                                                                                                                                                                   Exhibit A


                                                                                 Form 1                                                                            Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-15418-ABG                                                                Trustee:        (330290)     ILENE F. GOLDSTEIN
Case Name:        MONTALBANO, RENEE                                                      Filed (f) or Converted (c): 05/18/17 (f)
                                                                                         §341(a) Meeting Date:        07/13/17
Period Ending: 01/01/19                                                                  Claims Bar Date:             11/24/17

                                 1                                       2                          3                      4               5                   6

                    Asset Description                                 Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                          Remaining Assets

 1       6426 Andover Drive, Gurnee, IL 60031-0000, Lake               315,000.00                    63,173.19                             35,000.00                   FA
           Imported from original petition Doc# 10

 2       Cash                                                                 27.00                         0.00                                0.00                   FA
           Imported from original petition Doc# 10

 3       Checking: US Bank (account ending in 6003)                     13,115.10                       9,142.10                           14,252.10                   FA
           Imported from original petition Doc# 10

 4       Kitchen Table and Chairs ($500); Dining Table an                5,915.00                       5,915.00                            5,000.00                   FA
           Imported from original petition Doc# 10 (See
         Footnote)

 5       TV ($150); Printer ($25); TV ($50); TV ($100)                       325.00                      325.00                                 0.00                   FA
           Imported from original petition Doc# 10

 6       Miscellaneous Clothing (previous outfits from wo                3,000.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 10

 7       Miscellaneous Jewelry                                           1,000.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 10

 8       Int. in Ins. policies: Blue Cross / Blue Shield                       0.00                         0.00                                0.00                   FA
           Imported from original petition Doc# 10

 9       401 (k): T. Rowe Price (value as of 3/31/2017)                102,945.09                           0.00                                0.00                   FA
           Imported from original petition Doc# 10

10       50% Partner in T-REN-D, LLC d/b/a The Salon Prof                Unknown                    250,000.00                             12,000.00                   FA
           Imported from original petition Doc# 10 (See
         Footnote)

11       2017 Federal refund                                                 454.00                      454.00                                 0.00                   FA
           Imported from original petition Doc# 10

12       Possible claims against Tiffany Schlaeger, the o                Unknown                            0.00                                0.00                   FA
           Imported from original petition Doc# 10 (See
         Footnote)

13       Possible claims against Diane Schlecht                          Unknown                            0.00                                0.00                   FA
           Imported from original petition Doc# 10 (See
         Footnote)

14       Pending insurance claim for rear-end collision                  Unknown                            0.00                                0.00                   FA
           Imported from original petition Doc# 10 (See
         Footnote)


                                                                                                                                    Printed: 01/01/2019 02:34 PM   V.14.14
                       Case 17-15418                     Doc 54             Filed 02/05/19 Entered 02/05/19 14:39:13                                        Desc Main
                                                                             Document     Page 4 of 11
                                                                                                                                                                                Exhibit A


                                                                                       Form 1                                                                                   Page: 2

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-15418-ABG                                                                      Trustee:         (330290)        ILENE F. GOLDSTEIN
Case Name:         MONTALBANO, RENEE                                                           Filed (f) or Converted (c): 05/18/17 (f)
                                                                                               §341(a) Meeting Date:            07/13/17
Period Ending: 01/01/19                                                                        Claims Bar Date:                 11/24/17

                                 1                                              2                          3                         4                 5                   6

                     Asset Description                                    Petition/              Estimated Net Value             Property         Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                      Unscheduled         (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                           Values              Less Liens, Exemptions,          OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                             and Other Costs)                                                Remaining Assets

15        2006 Nissan Murano, 18,500 miles, Vehicle was in                      30,000.00                          0.00                                     0.00                    FA
           Imported from original petition Doc# 10 (See
          Footnote)

16        916 Abington Court Gurnee Escrow (u)                                  Unknown                        3,000.00                                 3,747.45                    FA

 16      Assets       Totals (Excluding unknown values)                    $471,781.19                    $332,009.29                                 $69,999.55                 $0.00


      RE PROP# 4         These assets were part of a package sale of an unallocated sale for $40,000.00
      RE PROP# 10        This asset was resolved by assigning it to the creitor Diane Schlect a claimant of over $450,000.00.
                         This was done pursunt to Court Order docket entry numbers 45;49
      RE PROP# 12        Trustee values this claim at 0 The Trustee collected funds for other assets in the LLC
      RE PROP# 13        Trustee values this claim at 0. Further see the note for asset #10
      RE PROP# 14        There is no value as there is a lien of over $40,000.00 and any collection would hve to go for
                        repair or to the lien holder.
      RE PROP# 15        See note for asset #14



      Major Activities Affecting Case Closing:

                  STATUS: JANUARY 2018 The Trustee has liquidated the equity interest in the Debtor's home . She has collected distributions from an interest in an LLC. She is
                  resolving the claim of the largest creitor

      Initial Projected Date Of Final Report (TFR):            March 31, 2019                    Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                                 Printed: 01/01/2019 02:34 PM   V.14.14
                         Case 17-15418                     Doc 54        Filed 02/05/19 Entered 02/05/19 14:39:13                                               Desc Main
                                                                          Document     Page 5 of 11
                                                                                                                                                                                   Exhibit B


                                                                                       Form 2                                                                                       Page: 1

                                                          Cash Receipts And Disbursements Record
Case Number:         17-15418-ABG                                                                      Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           MONTALBANO, RENEE                                                                 Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******7166 - Checking Account
Taxpayer ID #:       **-***3518                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 01/01/19                                                                                Separate Bond: N/A

   1             2                            3                                         4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                 T-Code              $                  $               Account Balance
07/16/17       {3}         Renee Montalbano                    Personal Property cash Assets                      1129-000              9,142.00                                   9,142.00
07/16/17       {3}         Renee Montalbano                    Personal Property Cash Asset                       1129-000              5,110.00                                14,252.00
07/20/17       {3}         Renee Montablan                     Adjustment of .10                                  1129-000                  0.10                                14,252.10
07/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       10.00          14,242.10
08/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       22.53          14,219.57
09/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       19.76          14,199.81
10/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       21.78          14,178.03
11/02/17       {10}        The Salon Professional Academy      Dividend payment on LLC Interest                   1129-000             12,000.00                                26,178.03
11/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       35.92          26,142.11
12/07/17                   Jeane Reinbold C/F/A                Sale of Assets                                                          40,000.00                                66,142.11
               {1}                                                Sale of equity in                35,000.00      1110-000                                                      66,142.11
                                                                  residence
               {4}                                                Sale of personal property         5,000.00      1129-000                                                      66,142.11
12/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       70.86          66,071.25
01/01/18       {16}        Renee Montalbano                    Proceeds from sale of real estate                  1210-000              3,747.45                                69,818.70
01/30/18       {16}        Renee Montalbano                    NSF reversal                                       1210-000             -3,747.45                                66,071.25
01/31/18       {16}        Renee Monyalbano                    Repacement Check for NSF Check on sale of          1210-000              3,747.45                                69,818.70
                                                               interest back in real estate
01/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      105.61          69,713.09
02/23/18       101         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON BANK                       2300-000                                       21.78          69,691.31
                                                               BALANCE AS OF 02/23/2018 FOR CASE
                                                               #17-15418
02/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       93.40          69,597.91
03/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      100.10          69,497.81
04/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       96.62          69,401.19
05/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      109.81          69,291.38
06/29/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       96.34          69,195.04
07/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      106.16          69,088.88
08/30/18       102         Wisconsin Department of Revenue     Bankruptcy Estate Income Tax                       2820-000                                   2,831.00           66,257.88
08/30/18       103         United States Treasury              Bankruptcty Estate Income Tax                      2810-000                                   4,600.00           61,657.88
08/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      102.68          61,555.20
09/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       49.40          61,505.80
10/07/18       104         Wisconsin Department of Revenue     Income Tax                                         2820-000                                      130.24          61,375.56
10/19/18       105         United States Treasury              Income taxes                                       2810-000                                      210.29          61,165.27
10/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       55.49          61,109.78
11/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       50.22          61,059.56
12/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       48.51          61,011.05

                                                                                                        Subtotals :                  $69,999.55             $8,988.50
{} Asset reference(s)                                                                                                                           Printed: 01/01/2019 02:34 PM        V.14.14
                         Case 17-15418                  Doc 54    Filed 02/05/19 Entered 02/05/19 14:39:13                                               Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                                            Exhibit B


                                                                              Form 2                                                                                        Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         17-15418-ABG                                                             Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           MONTALBANO, RENEE                                                        Bank Name:            Rabobank, N.A.
                                                                                              Account:              ******7166 - Checking Account
Taxpayer ID #:       **-***3518                                                               Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 01/01/19                                                                       Separate Bond: N/A

   1             2                         3                                   4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts        Disbursements           Checking
  Date      Check #           Paid To / Received From            Description of Transaction                T-Code              $                  $              Account Balance

                                                                             ACCOUNT TOTALS                                     69,999.55             8,988.50        $61,011.05
                                                                                    Less: Bank Transfers                             0.00                 0.00
                                                                             Subtotal                                           69,999.55             8,988.50
                                                                                    Less: Payments to Debtors                                             0.00
                                                                             NET Receipts / Disbursements                     $69,999.55             $8,988.50



                                                                                                                                  Net             Net                   Account
                                                                             TOTAL - ALL ACCOUNTS                               Receipts     Disbursements              Balances

                                                                             Checking # ******7166                              69,999.55             8,988.50          61,011.05

                                                                                                                              $69,999.55             $8,988.50        $61,011.05




{} Asset reference(s)                                                                                                                    Printed: 01/01/2019 02:34 PM       V.14.14
                    Case 17-15418             Doc 54     Filed 02/05/19 Entered 02/05/19 14:39:13                                              Desc Main
                                                          Document     Page 7 of 11

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                                            Claims Bar Date: November 24, 2017

Case Number: 17-15418-ABG                                          Page: 1                                                               Date: January 1, 2019
Debtor Name: MONTALBANO, RENEE                                                                                                           Time: 02:34:29 PM
Claim #   Creditor Name & Address                   Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          ILENE F. GOLDSTEIN                        Admin Ch. 7                                                      $6,749.98                      $0.00        6,749.98
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                                     $12,145.00                      $0.00       12,145.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                                         $162.02                     $0.00          162.02
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          PBG Financial Services Inc                Admin Ch. 7                                                      $1,992.50                      $0.00        1,992.50
200       666 Dunde Road
          Suite 401
          Northbrook, IL 60062
1         PYOD, LLC its successors and assigns as   Unsecured                                                       $20,980.57                      $0.00       20,980.57
 610      assignee                                                History: Details1-108/22/2017Claim #1 filed by PYOD, LLC its successors and
          of Citibank, N.A.                                       assigns as assignee, Amount claimed: $20980.57 (Lamb, David )
          Resurgent Capital Services,PO Box 19008                 --------------------------------------------------------------------------------* * *
          Greenville, SC 29602


2         PYOD, LLC its successors and assigns as   Unsecured                                                        $4,573.70                      $0.00        4,573.70
 610      assignee                                                History: Details2-108/22/2017Claim #2 filed by PYOD, LLC its successors and
          of Citibank, N.A.                                       assigns as assignee, Amount claimed: $4573.70 (Lamb, David )
          Resurgent Capital Services,PO Box 19008                 --------------------------------------------------------------------------------* * *
          Greenville, SC 29602


4         U.S. Bank National Association            Unsecured                                                        $2,500.00                      $0.00        2,500.00
 610      Bankruptcy Department                                   History: Details4-110/27/2017Claim #4 filed by U.S. Bank National Association,
          PO Box 108                                              Amount claimed: $2500.00 (Blum, Jacqueline )
          St. Louis, MO 63166-0108                                --------------------------------------------------------------------------------* * *



5         Pluymert MacDonald Hargrove & Lee         Unsecured                                                        $8,666.92                      $0.00        8,666.92
 610      2300 Barrington Road, Suite 220                         History: Details5-111/17/2017Claim #5 filed by Pluymert MacDonald Hargrove & Lee,
          Hoffman Estates, IL 60169                               Amount claimed: $8666.92 (Selbka, Joseph )
                                                                  --------------------------------------------------------------------------------* * *


3         Diane Schlecht                            Unsecured                                                     $459,376.50                       $0.00      459,376.50
 630      c/o James T. Magee                                      History: Details3-110/23/2017Claim #3 filed by Diane Schlecht, Amount claimed:
          444 North Cedar Lake Road                               $459376.50 (Magee, James ) This claim is subordinated pursuant to n agreement
          Round Lake, IL 60073                                    aprroved by the Bankrupcy Court as Doket Entries 45;49
                                                                  --------------------------------------------------------------------------------* * *
                   Case 17-15418    Doc 54   Filed 02/05/19 Entered 02/05/19 14:39:13              Desc Main
                                              Document     Page 8 of 11

                                            EXHIBIT C
                                     ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: November 24, 2017

Case Number: 17-15418-ABG                             Page: 2                                  Date: January 1, 2019
Debtor Name: MONTALBANO, RENEE                                                                 Time: 02:34:29 PM
Claim #   Creditor Name & Address       Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

<< Totals >>                                                                      517,147.19           0.00       517,147.19
          Case 17-15418        Doc 54      Filed 02/05/19 Entered 02/05/19 14:39:13                 Desc Main
                                            Document     Page 9 of 11


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 17-15418-ABG
            Case Name: MONTALBANO, RENEE
            Trustee Name: ILENE F. GOLDSTEIN
                                               Balance on hand:                          $          61,011.05
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
                                                     None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          61,011.05

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                   6,749.98                0.00       6,749.98
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                12,145.00                0.00      12,145.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                       162.02                 0.00           162.02
ILENE F. GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - PBG Financial Services Inc            1,992.50                0.00       1,992.50
                           Total to be paid for chapter 7 administration expenses:       $          21,049.50
                           Remaining balance:                                            $          39,961.55

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $               0.00
                           Remaining balance:                                            $          39,961.55




   UST Form 101-7-TFR (05/1/2011)
           Case 17-15418         Doc 54      Filed 02/05/19 Entered 02/05/19 14:39:13                  Desc Main
                                              Document     Page 10 of 11




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          39,961.55
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 36,721.19 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            PYOD, LLC its successors and assigns as                20,980.57                 0.00      20,980.57
               assignee
  2            PYOD, LLC its successors and assigns as                 4,573.70                 0.00       4,573.70
               assignee
  4            U.S. Bank National Association                          2,500.00                 0.00       2,500.00
  5            Pluymert MacDonald Hargrove & Lee                       8,666.92                 0.00       8,666.92
                             Total to be paid for timely general unsecured claims:          $          36,721.19
                             Remaining balance:                                             $           3,240.36




  UST Form 101-7-TFR (05/1/2011)
           Case 17-15418         Doc 54      Filed 02/05/19 Entered 02/05/19 14:39:13                 Desc Main
                                              Document     Page 11 of 11




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                0.00
                            Remaining balance:                                            $            3,240.36

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 459,376.50 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.7 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
  3            Diane Schlecht                                      459,376.50                 0.00       3,240.36
                                                Total to be paid for subordinated claims: $            3,240.36
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
